Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated June 03, 2022.
In the amendment dated on June 03, 2022, claims 1-2, 9-10, 12,  and 19-20 have been amended, 2-7, 9-14 and 16-23 have been canceled and 24-40 have been newly added.
Claims 1, 3-11, 13-19 and 21-23 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Edward J. Sandor of registration number 60,826, on June 09, 2022.  During the telephone conference, Mr. Sandor has agreed and authorized the examiner to further amend Claims 1, 3-11, 13-19 and 21-23 on the amendment dated on June 03, 2022.

Claims
Replacing Claims 1, 3-11, 13-19 and 21-23  of the amendment dated on June 03, 2022 with the following:

Claims:
1.	A method for symmetric cryptography using varying sized symbol sets, the method comprising:	accessing, by a transmitting device, a first symmetric key and a first cryptography configuration data item corresponding to the first symmetric key, the first cryptography configuration data item identifying , and a first data size corresponding to the first symbol set and a second data size corresponding to the second symbol set, the first data size being different than the second data size;
	encrypting a data item with the first symmetric key according to the first cryptography configuration data item, yielding an encrypted data item, wherein encrypting the first data item comprises:
	encrypting a first portion of the data item based on the first symbol set, wherein a size of the first portion of the data item is based on the first data size; and	encrypting a second portion of the data item based on the second symbol set, wherein a size of the second portion of the data item is based on the second data size; and
	transmitting the encrypted data item to a first receiving device that has been allocated the first symmetric key and the first cryptography configuration data item, the first receiving device decrypting the encrypted data item with the first cryptography configuration data item according to the first cryptography configuration data item.
2.	Canceled. 

3.	The method of claim 1, wherein encrypting the first portion of the data item based on the first symbol set comprises:	grouping a set of input bits included in the first portion of the data item into a first set of input bit groupings based on the first number of unique symbols included in the first symbol set, each input bit grouping in the first set of input bit groupings representing one symbol from the first symbol set;	grouping a set of key bits included in a first portion of the first symmetric key into a first set of key bit groupings based on the first number of unique symbols included in the first symbol set, each key bit groupings in the first set of key bit groupings representing one symbol from the first symbol set; and	providing the first set of input bit groupings and the first set of key bit groupings as input into a cryptography algorithm, yielding a first set of encrypted bit groupings, each encrypted bit grouping in the first set of encrypted bit groupings representing one symbol from the first symbol set.

4.	The method of claim 3, wherein the first set of input bit groupings includes one input bit grouping, the first set of key bit groupings includes one key bit grouping, and the first set of encrypted bit groupings includes one encrypted bit grouping.

5.	The method of claim 3, wherein encrypting the second portion of the data item based on the second symbol set comprises:	grouping a second set of input bits included in the second portion of the data item into a second set of input bit groupings based on the second number of unique symbols included in the second symbol set, each input bit grouping in the second set of input bit groupings representing one symbol from the second symbol set;	grouping a second set of key bits included in a second portion of the first symmetric key into a second set of key bit groupings based on the second number of unique symbols included in the second symbol set, each key bit groupings in the second set of key bit groupings representing one symbol from the second symbol set; and	providing the second set of input bit groupings and the second set of key bit groupings as input into the cryptography algorithm, yielding a second set of encrypted bit groupings, each encrypted bit grouping in the second set of encrypted bit groupings representing one symbol from the second symbol set.

6.	The method of claim 1, further comprising:	accessing a second symmetric key and a second cryptography configuration data item corresponding to the second symmetric key, the second cryptography configuration data item being different than the first cryptography configuration data item;	encrypting a second data item with the second symmetric key according to the second cryptography configuration data item, yielding a second encrypted data item; and	transmitting the second encrypted data item to a second receiving device that has been allocated the second symmetric key and the second cryptography configuration data item, the second receiving device decrypting the second encrypted data item with the second symmetric key based on the second cryptography configuration data item.

7.	The method of claim 1, wherein encrypting the first data item further comprises:	encrypting a third portion of the data item based on a third symbol set identified by the first cryptography configuration data item, the third symbol set including a third number of unique symbols, the third number being different than the first number and the second number.

8.	The method of claim 7, wherein a size of the third portion of the data item is based on a third data size corresponding to the third symbol set.

9.	A system for symmetric cryptography using varying sized symbol sets, the system comprising:	a transmitting device comprising one or more processors and a communication component, wherein the one or more processors of the transmitting device are configured to perform operations comprising:
accessing, from a memory of the transmitting device, a first symmetric key and a first cryptography configuration data item corresponding to the first symmetric key, the first cryptography configuration data item identifying set including a second number of unique symbols, the first number being different than the second number, and a first data size corresponding to the first symbol set and a second data size corresponding to the second symbol set, the first data size being different than the second data size;	encrypting a data item with the first symmetric key according to the first cryptography configuration data item, yielding an encrypted data item, wherein encrypting the first data item comprises:
	encrypting a first portion of the data item based on the first symbol set, wherein a size of the first portion of the data item is based on the first data size; and	encrypting a second portion of the data item based on the second symbol set, wherein a size of the second portion of the data item is based on the second data size; and
	transmitting, using the communication component, the encrypted data item to a receiving device that has been allocated the first symmetric key and the first cryptography configuration data item, the receiving device decrypting the encrypted data item with the first cryptography configuration data item according to the first cryptography configuration data item.

10.	The system of claim 9, further comprising the receiving device, the receiving device comprising one or more processors and a communication component, wherein the one or more processors of the receiving device are configured to perform operations comprising:
	receiving, using the communication component, the encrypted data item from the transmitting device; and	decrypting the encrypted data item using the first symmetric key allocated to the receiving device and the first cryptography configuration data item corresponding to the first symmetric key.

11.	The system of claim 10, wherein decrypting the encrypted data item using the first symmetric key allocated to the receiving device and the first cryptography configuration data item corresponding to the first symmetric key comprises:	decrypting a first portion of the encrypted data item based on the first symbol set; and	decrypting a second portion of the encrypted data item based on the second symbol set.

12.	Canceled. 

13.	The system of claim 9, wherein encrypting the first portion of the data item based on the first symbol set comprises:	grouping a set of input bits included in the first portion of the data item into a first set of input bit groupings based on the first number of unique symbols included in the first symbol set, each input bit grouping in the first set of input bit groupings representing one symbol from the first symbol set;	grouping a set of key bits included in a first portion of the first symmetric key into a first set of key bit groupings based on the first number of unique symbols included in the first symbol set, each key bit groupings in the first set of key bit groupings representing one symbol from the first symbol set;	providing the first set of input bit groupings and the first set of key bit groupings as input into a cryptography algorithm, yielding a first set of encrypted bit groupings, each encrypted bit grouping in the first set of encrypted bit groupings representing one symbol from the first symbol set.

14.	The system of claim 13, wherein the first set of input bit groupings includes one input bit grouping, the first set of key bit groupings includes one key bit grouping, and the first set of encrypted bit groupings includes one encrypted bit grouping.

15.	The system of claim 13, wherein encrypting the second portion of the data item based on the second symbol set comprises:	grouping a second set of input bits included in the second portion of the data item into a second set of input bit groupings based on the second number of unique symbols included in the second symbol set, each input bit grouping in the second set of input bit groupings representing one symbol from the second symbol set;	grouping a second set of key bits included in a second portion of the first symmetric key into a second set of key bit groupings based on the second number of unique symbols included in the second symbol set, each key bit groupings in the second set of key bit groupings representing one symbol from the second symbol set;	providing the second set of input bit groupings and the second set of key bit groupings as input into the cryptography algorithm, yielding a second set of encrypted bit groupings, each encrypted bit grouping in the second set of encrypted bit groupings representing one symbol from the second symbol set.

16.	The system of claim 9, the operations further comprising:	accessing a second symmetric key and a second cryptography configuration data item corresponding to the second symmetric key, the second cryptography configuration data item being different than the first cryptography configuration data item;	encrypting a second data item with the second symmetric key according to the second cryptography configuration data item, yielding a second encrypted data item; and	transmitting the second encrypted data item to a second receiving device that has been allocated the second symmetric key and the second cryptography configuration data item, the second receiving device decrypting the second encrypted data item with the second symmetric key based on the second cryptography configuration data item.

17.	The system of claim 9, wherein encrypting the first data item further comprises:	encrypting a third portion of the data item based on a third symbol set identified by the first cryptography configuration data item, the third symbol set including a third number of unique symbols, the third number being different than the first number and the second number.
18.	The system of claim 17, wherein a size of the third portion of the data item is based on a third data size corresponding to the third symbol set.

19.	A machine-readable medium storing instructions that, when executed by one or more computer processors of a transmitting device, cause the transmitting device to perform operations for symmetric cryptography using varying sized symbol sets, wherein the instructions, the instructions comprising:	accessing a first symmetric key and a first cryptography configuration data item corresponding to the first symmetric key, the first cryptography configuration data item identifying , and a first data size corresponding to the first symbol set and a second data size corresponding to the second symbol set, the first data size being different than the second data size;	encrypting a data item with the first symmetric key according to the first cryptography configuration data item, yielding an encrypted data item, wherein encrypting the first data item comprises:
	encrypting a first portion of the data item based on the first symbol set, wherein a size of the first portion of the data item is based on the first data size; and	encrypting a second portion of the data item based on the second symbol set, wherein a size of the second portion of the data item is based on the second data size; and
	transmitting the encrypted data item to a first receiving device that has been allocated the first symmetric key and the first cryptography configuration data item, the first receiving device decrypting the encrypted data item with the first cryptography configuration data item according to the first cryptography configuration data item.

20.	Canceled.  

21.	The machine-readable medium of claim 19, wherein encrypting the first portion of the data item based on the first symbol set comprises:	grouping a set of input bits included in the first portion of the data item into a first set of input bit groupings based on the first number of unique symbols included in the first symbol set, each input bit grouping in the first set of input bit groupings representing one symbol from the first symbol set;	grouping a set of key bits included in a first portion of the first symmetric key into a first set of key bit groupings based on the first number of unique symbols included in the first symbol set, each key bit groupings in the first set of key bit groupings representing one symbol from the first symbol set; and	providing the first set of input bit groupings and the first set of key bit groupings as input into a cryptography algorithm, yielding a first set of encrypted bit groupings, each encrypted bit grouping in the first set of encrypted bit groupings representing one symbol from the first symbol set.

22.	The machine-readable medium of claim 21, wherein the first set of input bit groupings includes one input bit grouping, the first set of key bit groupings includes one key bit grouping, and the first set of encrypted bit groupings includes one encrypted bit grouping.

23.	The machine-readable medium of claim 21, wherein encrypting the second portion of the data item based on the second symbol set comprises:	grouping a second set of input bits included in the second portion of the data item into a second set of input bit groupings based on the second number of unique symbols included in the second symbol set, each input bit grouping in the second set of input bit groupings representing one symbol from the second symbol set;	grouping a second set of key bits included in a second portion of the first symmetric key into a second set of key bit groupings based on the second number of unique symbols included in the second symbol set, each key bit groupings in the second set of key bit groupings representing one symbol from the second symbol set; and	providing the second set of input bit groupings and the second set of key bit groupings as input into the cryptography algorithm, yielding a second set of encrypted bit groupings, each encrypted bit grouping in the second set of encrypted bit groupings representing one symbol from the second symbol set.


Allowable Subject Matter
Claims 1, 3-11, 13-19 and 21-23 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable based on the amendment presented in the amendment dated on June 03, 2022 and the examiner’s amendment dated on June 09, 2022.
Specifically, the independent claim 1 now recites limitations as follows:

“A method for symmetric cryptography using varying sized symbol sets, the method comprising:	accessing, by a transmitting device, a first symmetric key and a first cryptography configuration data item corresponding to the first symmetric key, the first cryptography configuration data item identifying a first symbol set including a first number of unique symbols and a second symbol set including a second number of unique symbols, the first number being different than the second number, and a first data size corresponding to the first symbol set and a second data size corresponding to the second symbol set, the first data size being different than the second data size;
	encrypting a data item with the first symmetric key according to the first cryptography configuration data item, yielding an encrypted data item, wherein encrypting the first data item comprises:
	encrypting a first portion of the data item based on the first symbol set, wherein a size of the first portion of the data item is based on the first data size; and	encrypting a second portion of the data item based on the second symbol set, wherein a size of the second portion of the data item is based on the second data size; and
	transmitting the encrypted data item to a first receiving device that has been allocated the first symmetric key and the first cryptography configuration data item, the first receiving device decrypting the encrypted data item with the first cryptography configuration data item according to the first cryptography configuration data item”.

The cited reference Kaman et al. (US PGPUB. # US 2019/0394022) discloses, at least one parameter of the encryption module comprises a symmetric key, an initialization vector for a block cipher, an initialization vector for a stream cipher, and/or a substitution alphabet for a polyalphabetic cipher. (¶19). Kaman further discloses, dynamic secure communication techniques that involve dynamically updating one or more parameters (e.g., a symmetric key) used for encryption and decryption. (¶72). The reference teaches, encryption decryption techniques by encrypting the first data to obtain corresponding first ciphertext, in some embodiments, comprises using an encryption module of the software program. Encrypting the first data correspondingly may comprise encrypting the first data using an encryption technique (e.g., a block cipher, a stream cipher, a substitution cipher, a polyalphabetic cipher, a public key encryption algorithm, symmetric-key encryption algorithm, and/or any suitable encryption algorithm). The encryption module may additionally comprise a state, which includes one or more parameters. These parameters may include, for example, a symmetric key, an initialization vector for a block cipher, an initialization vector for a stream cipher, a message authentication code (MAC), and/or a substitution alphabet for a polyalphabetic cipher. As discussed above, when the first operation is an operation for changing a state of the software program, the state of the encryption module may be changed. (¶82). The encryption module 124 may implement a cipher with a plaintext alphabet and a ciphertext alphabet. The plaintext alphabet may be the same as, or different from, the ciphertext alphabet. An example of an alphabet is the set of bit strings of length n for some suitable n=0, 1, 2, 3, 4, . . .  For n=0, a corresponding alphabet has only one symbol, namely, the empty string. For n=1, a corresponding alphabet has two symbols, namely, 0 and 1. For n=2, a corresponding alphabet has four symbols, namely, 00, 01, 10, and 10. For n=3, a corresponding alphabet has eight symbols, namely, 000, 001, 010, 011, 100, 101, 110, and 111.  For n=4, a corresponding alphabet has sixteen symbols, namely, 0000, 0001, 0010, 0011, 0100, 0101, 0110, 0111, 1000, 1001, 1010, 1011, 1100, 1101, 1110, and 1111.  Etc. (Fig. 5, ¶168-¶174). In some embodiments, the encryption module 124 may implement a polyalphabetic cipher, whereby plaintext symbols may be mapped to ciphertext using different alphabets at different times. One example of such a cipher, developed by the inventors, is the randomized partitioned permutation cipher (RPPC) described herein. (¶176). The process 200 proceeds to act 206, where the data generated at act 204 is encrypted together with information identifying the operation selected at act 202 to obtain ciphertext. In some embodiments, the ciphertext generated in this way may be transmitted over a communication channel to a decryption device that, in turn, may decrypt the ciphertext and identify the operation performed. In this way, the decryption device may detect when any “change state” operations are performed at the encryption device and update its own state so as to remain synchronized with the encryption device. (Fig. 2A(206), ¶126). The transformation 523 may map the symbols representing a command from the illustrative command buffer 306 to one or more symbols in the plaintext alphabet of the encryption module 124. For instance, a command may be represented by a first string of symbols in the plaintext alphabet of a first generated length. The transformation 523 may map the command to a second string of symbols in the plaintext alphabet of the same length, for example, by applying a mapping ϕ to each symbol in the first string of symbols (e.g., substituting ϕ(s) for s, for some s in the plaintext alphabet). (¶177).  The encryption module 124 may receive as input the second string of symbols in the plaintext alphabet, and output a third string of symbols in the ciphertext alphabet. The third string of symbols may have a second generated length, which may be the same as, or different from, the length of the first string of symbols and the second string of symbols. (¶179). Decrypting the first ciphertext to obtain corresponding first plaintext, in some embodiments, comprises using a decryption module of the software program. The decryption module may comprise instructions for implementing a block cipher, a stream cipher, a substitution cipher, a polyalphabetic cipher, a public key encryption algorithm, a symmetric-key encryption algorithm, and/or any suitable encryption algorithms. The decryption module may include one or more parameters such as, for example, a symmetric key, an initialization vector for a block cipher, an initialization vector for a stream cipher, and/or a substitution alphabet for a polyalphabetic cipher. The values of these parameters may be changed so that the decryption device remains synchronized with the encryption device. (¶86). The encryption device 110 may receive an input message 113 from a first user (e.g., Alice) or a first software application (not shown), encrypt the input message 113 into a ciphertext message using an encryption software program 120, and transmit the ciphertext message over the communication channel 130 to the decryption device 140. The decryption device 140 may decrypt the ciphertext message using a decryption software program 150 into an output message 143, and provide the output message 143 to a second user (e.g., Bob) or a second software application (not shown). (¶99). FIG. 6 shows illustrative transformations 653 and 655, in accordance with some embodiments. For instance, the transformations 655 and 653 may be, respectively, inverses of the illustrative transformations 523 and 525 in the example of FIG. 5. In some embodiments, the transformation 653 may be performed on a message retrieved from the illustrative incoming buffer 156 in the example of FIG. 4. A result of transforming the message may be provided to the illustrative decryption module 154 as ciphertext to be decrypted. Additionally, or alternatively, the transformation 655 may be performed on a plaintext output by the decryption module 154, and a result of transforming the plaintext may be placed into the illustrative command buffer 404 in the example of FIG. 4. (¶183-¶184). The process 212 proceeds to act 214, where the ciphertext obtained at act 210 is decrypted to obtain corresponding plaintext. In some embodiments, the obtained plaintext may include: (1) information indicating at least one operation performed by an encoding device (e.g., an “input” operation, a “salt” operation, and a “change state” operation); and (2) data generated by the encoding device as a result of performing the at least one operation. (Fig. 2B (214), ¶133).
The reference by Spies et al. (US PGPUB. # US 2008/0170693) discloses, it may be desirable to selectively grant applications access to different parts of a data string. Consider the example of a credit card number. As shown in FIG. 15, a sixteen digit credit card number may include three parts. The leading six digits of the credit card number (plaintext part P1) are sometimes referred to as the bank identification number (BIN). The next six digits of the credit card number (plaintext part P2) are sometimes referred to as the account number core and form part of the credit card holder's account number. The last four digits of the credit card number (plaintext part P3) are sometimes referred to as user account number information and are used with the account number core to identify a credit card holder's account. (Fig. 15, ¶169). As shown in FIG. 16, selective access may be accomplished by using encryption engine 26 to encrypt part P1 with key K1, producing encrypted part P1 (ciphertext C1). Encryption engine 26 may encrypt part P2 with key K2 to produce encrypted part P2 (ciphertext C2). Part P3 may be encrypted with the encryption engine using key K3, producing encrypted part P3 (ciphertext C3). Encryption engine 26 may then be used to encrypt C1, C2, and C3 together using key K4 to produce credit card ciphertext (i.e., ciphertext for all of parts P1, P2, and P3 together). Keys K1, K2, K3, and K4 may be four independent cryptographic keys. Encryption with key K4 helps to prevent matching attacks (e.g., attacks in which an attacker attempts to gather information on the unencrypted credit card numbers by noting when values of C2 are identical for two different credit card numbers). Selective decryption may be performed by decrypting the ciphertext with key K4 and then decrypting a selected one of C1, C2, and C3 using an appropriate one of K1, K2, and K3. (Fig. 16, ¶171). 
Updated search has yielded the following reference:
The reference Pivovarov (US PGPUB. # US 2018/0316491) discloses, method is provided for fast format-preserving encryption. An input string can be divided into blocks (potentially of varying length). An arrangement of cryptographic pipelines can perform operations on different blocks, each pipeline providing an output block. The cryptographic pipelines can interact such that the output blocks are dependent on each other, thereby providing strong encryption. The pipelines can operate efficiently on the block and operations can occur partly in parallel. In exemplary embodiments, an input string can be divided into blocks (potentially of varying length). An arrangement of cryptographic pipelines can perform operations on different blocks, each pipeline providing an output block. The cryptographic pipelines can interact such that the output blocks are dependent on each other. Each pipeline can substitute a block of N digits of plaintext with another block of N digits, which is part of the ciphertext. The cipher may preserve certain prefixes of plaintext. The cipher can also use one or more cryptographic tweaks. As a result, any change in the plaintext, including the prefix, can cause an apparently random and unpredictable effect on the encrypted part of the ciphertext. (¶6). If N was 6 and if the number of characters to be encrypted is larger than six, embodiments can split the input string P into several blocks P.sub.1, P.sub.2, . . . , P.sub.m (m is 4 in this example), so that a single block P.sub.i has up to six digits and all remaining blocks have exactly six digits. In other embodiments, the block can be divided up in other ways, e.g., of more than two different sizes. To assure pseudo-randomness of both encryption and decryption, the embodiments can have interaction between the pipelines, support blocks of varying length, and use various character-wise operations. FIG. 3 is now described in more detail. Various operations in FIG. 3 are optional, e.g., mask operations and tweak operations. (¶58).
Michael Stephen Fiske (US PGPUB. # US 2019/0312854) discloses, a process of hiding a key or data inside of random noise is introduced, whose purpose is to protect the privacy of the key or data. In some embodiments, the random noise is produced by quantum randomness, using photonic emission with a light emitting diode. When the data or key generation and random noise have the same probability distributions, and the key size is fixed, the security of the hiding can be made arbitrarily close to perfect secrecy, by increasing the noise size. The hiding process is practical in terms of infrastructure and cost, utilizing the existing TCP/IP infrastructure as a transmission medium, and using light emitting diode(s) and a photodetector in the random noise generator. In some embodiments, symmetric cryptography encrypts the data before the encrypted data is hidden in random noise, which substantially amplifies the computational complexity. (Abstract).
Firestone et al. (US PAT. # US 10,187,200) discloses, a method that encrypts each of a plurality of segments of a binary value using a selected block cipher of a plurality of block ciphers and a unique symmetric key of a first plurality of unique, symmetric keys to produce a first ciphertext. The method further encrypts each of a plurality of segments of the first ciphertext using a selected block cipher of the plurality of block ciphers and a unique symmetric key of a second plurality of unique, symmetric keys to produce a second ciphertext. The selected block cipher used to encrypt a first segment of the binary value to produce a first segment of the plurality of segments of the first ciphertext is different than the selected block cipher used to encrypt the first segment of the ciphertext to produce a first encrypted segment of the second ciphertext. (Abstract).
Eugene Pivovarov (WIPO PUB. # WO 2017/123199) discloses, a method for fast format-preserving encryption. An input string can be divided into blocks (potentially of varying length). An arrangement of cryptographic pipelines can perform operations on different blocks, each pipeline providing an output block. The cryptographic pipelines can interact such that the output blocks are dependent on each other, thereby providing strong encryption. The pipelines can operate efficiently on the block and operations can occur partly in parallel. (Abstract).
Alexander Y Davydov (US PGPUB. # US 2016/0021071) discloses, a method or providing rapid data encryption and decryption for secure communication over an open channel with plausible deniability. In some examples, a single bit of information may be encoded by many alternative combinations of bits thus providing high security as well as enabling a single ciphertext to encrypt several different plaintexts of the same length simultaneously. The ability to encrypt several different plaintexts of the same length simultaneously may allow plausible deniability of messages. Encryption speed may be enhanced through accumulation of useful bit sets with desired properties in advance for later use. When the need arises, several plaintexts of the same size may be encrypted into a single ciphertext using accumulated bit combinations corresponding to different secret keys. (Abstract).
Ciet et al. (US PGPUB. # US 2012/0124393) discloses, a method for performing data encryption and decryption using a stream or block cipher with internal random states. The method includes splitting the input data into a predetermined number of blocks and processing each block. The processing includes creating sub-blocks, permuting the sub-blocks, replacing bytes using a lookup table, rotating bits, performing expansion and combining sets of bits. The element of randomness employed in this process allows for the same input to yield the same output, with differing internal states. (Abstract).

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “……and a first data size corresponding to the first symbol set and a second data size corresponding to the second symbol set, the first data size being different than the second data size; encrypting a data item with the first symmetric key according to the first cryptography configuration data item, yielding an encrypted data item, wherein encrypting the first data item comprises: encrypting a first portion of the data item based on the first symbol set, wherein a size of the first portion of the data item is based on the first data size; and encrypting a second portion of the data item based on the second symbol set, wherein a size of the second portion of the data item is based on the second data size…”, in combination with the rest of the limitations recited in the independent claim(s).
None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 9 is a system claim of above method claim 1 and Claim 19 is a machine readable storing claim of above method claim 1, and therefore, they are also allowed.
Claims 3-8 depend on the allowed claim 1, and therefore, they are also allowed.
Claims 10-11 and 13-18 depend on the allowed claim 9, and therefore, they are also allowed.
Claims  21-23 depend on the allowed claim 19, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498